Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/728,219, STRUCTURE MOUNTING DEVICE, filed on 12/27/19. 
	Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 2/14/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, line 1, “mounting strap” is indefinite because it is not clear if the mounting strap is the same as “band” as cited in claim 17, line 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 1,893,702 to Glenn in view of US Patent Application Publication # 2015/0068759 to Harbison et al.
Glenn teaches a clamp mount comprising a first jaw (13) defined by a first side with a first pivot hole (15) and a second pivot hole (15) offset from the first pivot hole and an opposed second side defining a link hole (where element 18 extends therethrough).  The mount includes a second jaw (12) defined by a first side with an arm (17) including a pivot pin (14) rotatably engageable with a selected one of the first hole and the second pivot hole of the first jaw and an opposed second side defining a link slot (where element 18 extends therethrough).  A link pin (19) engaged to the link hole.  A mount includes a connecting bolt (18) extending through the link slot of the second side of the second jaw and engaged thereto and connected to the link pin.   The first jaw includes an attachment bracket and opposed band (3) couplings at respective ends of the attachment bracket.  The link pin defies a threaded cross bore and the connecting bolt is threaded for engagement with threading of the cross bore.  
Glenn teaches the first and second jaws but fails to teach the first and second jaws include elastomeric jaw inserts.  Harbison et al. teaches the elastomeric jaw inserts (28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included elastomeric jaw inserts to Glenn’s first and second jaws as taught by Harbison et al. for “the . 
	

    PNG
    media_image1.png
    655
    961
    media_image1.png
    Greyscale


	
Allowable Subject Matter
Claims 15-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US Patent # 7,828,340 to Heelan, Jr. et al.
US Patent Application Publication # 2015/0096403 to Hirotomi et al.
US Patent Application Publication # 2014/0082898 to Maunder
US Patent Application Publication # 2012/0219354 to Bauer et al.
US Patent # 8,061,667 to Weiss et al.
US Patent Application Publication # 2010/0327576 to Linhurst et al.
US Patent Application Publication # 2003/0037662 to Hsich
US Patent # 6,283,425 to Liljevik
US Patent # 5,873,611 to Munley et al.
US Patent # 5,522,625 to Flick et al.
The cited references above teach the clamp with first and second jaws being pivotal connected to each other. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        3/4/22